NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HENRY GUANDIQUE, AKA Henry                      No.    16-73109
Gerardo Guandique,
                                                Agency No. A204-741-580
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                        Department of Homeland Security

                          Submitted December 18, 2017**


Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Henry Guandique, a native and citizen of El Salvador, petitions for review of

an immigration judge’s (“IJ”) order affirming the Department of Homeland

Security’s (“DHS”) reasonable fear determination and final administrative removal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo

constitutional claims and questions of law. Padilla-Martinez v. Holder, 770 F.3d
825, 830 (9th Cir. 2014).

      DHS properly placed Guandique in proceedings pursuant to 8 U.S.C.

§ 1228(b), where he is an alien who has not been admitted for permanent residence

who has been convicted of an aggravated felony and is deportable under 8 U.S.C.

§ 1227(a)(2)(A)(iii). See 8 C.F.R. § 238.1(b)(1); 8 U.S.C. § 1101(a)(43)(F) (an

aggravated felony is any “crime of violence” with a sentence of at least one year);

United States v. Ayala-Nicanor, 659 F.3d 744, 753 (9th Cir. 2011) (California

Penal Code § 273.5 is categorically a crime of violence); United States v.

Calderon-Segura, 512 F.3d 1104, 1107-08 (9th Cir. 2008) (finding a rational basis

for expedited removal proceedings).

      Guandique has not shown any prejudice from being placed in proceedings

under 8 U.S.C. § 1228(b). He does not challenge the agency’s finding that he

committed an aggravated felony, and thus he does not show he would have been

eligible for any discretionary relief if he had been placed in proceedings pursuant

to 8 U.S.C. § 1229a, and does not challenge the determination he did not show a

reasonable fear to qualify for withholding of removal or protection under the

Convention Against Torture. See Morales-Izquierdo v. Gonzales, 486 F.3d 484,

495 (9th Cir. 2007) (en banc) (To obtain “relief for a violation of procedural due


                                          2                                   16-73109
process rights in immigration proceedings, an alien must show that the violation

prejudiced him. To show prejudice, [the alien] must present plausible scenarios in

which the outcome of the proceedings would have been different if a more

elaborate process were provided.” (internal quotation marks and citations

omitted)). For the same reason, we reject Guandique’s contention that a lack of

review by the Board of Immigration Appeals violated due process. Id.

      The record does not support Guandique’s contention that his rights were

ignored in violation of due process and the Immigration and Nationality Act, where

he received notice of the charges, he declined the opportunity to inspect evidence

and rebut the charges, and he was represented by counsel before the IJ. See 8

U.S.C. § 1228(b)(4); 8 C.F.R. § 238.1(b)(2)(i); Padilla-Martinez, 770 F.3d at 830

(“To prevail on a due-process claim, a petitioner must demonstrate both a violation

of rights and prejudice.”).

      Guandique’s contention that his proceedings did not comport with

requirements in 8 U.S.C. § 1228(c) is unavailing, where his proceedings were

conducted pursuant to 8 U.S.C. § 1228(b).

      PETITION FOR REVIEW DENIED.




                                         3                                   16-73109